ít was the opinion of the majority of the court in this case, .that a summary process ought to' be sealed as a writ; and that it is a judicial process. Contrary to the opinion of Grimke, J., who' thought a rule, or order of court, would be sufficient to oblige the defendant to appear and answer;
In the same court, and at the same time, sundry cases on summary process, were depending on this question: whether the defendant is not allowed ah imparlance, Or privilege of a continuance of the cause over to the next court, after that to which the process is returnable, as a matter of course, in like manner as in other ac. tions, by capias ad respondendum, &6. Contradictory decisions had taken place in the district courts on this point; but four of the judges, viz. Grimke, Johnson, Ramsay, and Tkezevant, had established a rule in April last, by which the defendant id compelled to make his defence' at the court to which the process is returnable. See A. A. 1769. P. L. 270.-